DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s indication of Domestic Benefit information based on 62/989,240 filed 03/13/2020 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/19/2021, 08/17/2021, and 05/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 recites “The system according to claim 1 further comprising” but claim 1 and its dependents are directed toward a method. Claim 16 and its dependents should be dependent on claim 13 but were numbered incorrectly. Examiner will interpret the claims as though claims 16 read “The system according to claim 13 further comprising”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surface roughness index estimator” in claim 13, “surface roughness estimator” in claim 16, “location-determining receiver” in claims 18 and 19, “ground speed module” in claims 18-25, and “visual surface roughness estimator” in claims 23 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “surface roughness index estimator” on Page 2, line 13, and Page 4, lines 11-15; “surface roughness estimator” on Page 4, Lines 11-15, and Page 11, Lines 30-34; “location-determining receiver” on Page 11, lines 4-6; “ground speed module” on Page 2, lines 15-16, and Page 4, Lines 11-15; and “visual surface roughness estimator” on Page 14, Lines 7-11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites “detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.” However, a pitch angle acceleration would be the second derivative of the pitch angle with respect to time and the claim does not state whether this is a first or second derivative, and thus could be claiming a first derivative which would create an angular velocity rather than an acceleration. Therefore, the claim is indefinite.
Claim 2 also recites the limitation "the pitch angle" and “the pitch angle acceleration”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation “detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.” However, a roll angle acceleration would be the second derivative of the roll angle with respect to time and the claim does not state whether this is a first or second derivative, and thus could be claiming a first derivative which would create an angular velocity rather than an acceleration. Therefore, the claim is indefinite.
Claim 3 also recites the limitation "the roll angle” and “the roll angle acceleration”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.” However, a pitch angle acceleration would be the second derivative of the pitch angle with respect to time and the claim does not state whether this is a first or second derivative, and thus could be claiming a first derivative which would create an angular velocity rather than an acceleration. Therefore, the claim is indefinite.
Claim 15 recites “an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.” However, a roll angle acceleration would be the second derivative of the roll angle with respect to time and the claim does not state whether this is a first or second derivative, and thus could be claiming a first derivative which would create an angular velocity rather than an acceleration. Therefore, the claim is indefinite
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/946,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. In the table below, all similarities between claims of the pending application and the co-pending application are bolded.
Claims of Pending Application No.: 16/946,837 (claims filed 04/12/2022)
Claims of Co-Pending Application No.: 16/946,629 (claims filed 04/12/2022)
1 (currently amended). A method for estimating surface roughness of a ground for an off- road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.  
1 (currently amended). A method for estimating surface roughness of a ground for an off- road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.  
2 (original). The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
2 (original). The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
3 (original). The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
3 (original). The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
4 (original). The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
4 (original). The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
5 (original). The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.  
5 (original). The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.  
6 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and 2Application No. 16/946,837 estimating a vehicle ground speed setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones. 
6 (original). The method according to claim 4 further comprising: 2Application No. 16/946,629 determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and estimating a vehicle steering gain setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.  
7 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator of the vehicle, or its implement, or both to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  
7 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator of the vehicle, or its implement, or both to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  

8 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator to decrease or decrement a present ground speed setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone.  
8 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to decrease or decrement a present steering gain setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone.  
	
9 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling a propulsion system or an actuator to increase or increment the present ground speed setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone.  
9 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and controlling an actuator to increase or increment the present steering gain setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone.  
10 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and prior to reaching a next transition region, estimating a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
10 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and 3Application No. 16/946,629 prior to reaching a next transition region, estimating a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
11 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to increase or increment the next ground speed setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.  
11 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.  

12 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to decrease or decrement the ground speed setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different ground speed settings that the vehicle, or its implement, is exiting.  
12 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different steering gain settings that the vehicle, or its implement, is exiting.  

13 (currently amended). A system for estimating surface roughness of a ground for an off- road vehicle to control ground speed, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.  
13 (currently amended). A system for estimating surface roughness of a ground for an off- road vehicle to control steering, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and 4Application No. 16/946,629 a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.  
14 (original). The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data; 4Application No. 16/946,837 an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
14 (original). The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time. 
15 (original). The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
15 (original). The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
16 (original). The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
16 (original). The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  	
17 (original). The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.  
17 (original). The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.  
18 (original). The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a ground speed module configured to estimate a ground speed setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.  
18 (original). The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a steering gain module configured to estimate a steering gain setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.  
19 (original). The system according to claim 16 further comprising: a plurality of row units associated with the implement; a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a ground speed module or an electronic data processor configured to estimate a ground speed settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.  
19 (original). The system according to claim 16 further comprising: a plurality of row units associated with the implement; 5Application No. 16/946,629 a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a steering gain module or data processor configured to estimate a steering gain settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.  
20 (original). The system according to claim 19 further comprising: the ground speed module or the electronic data processor configured to control a vehicle propulsion system, or an implement electric drive motor, or both, to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  
20 (original). The system according to claim 19 further comprising: an implement control module or actuator controller configured to control an implement steering actuator to adjust the estimated steering gain setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  
21 (original). The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or the implement electric drive motor, or both, to decrease or decrement a next ground speed setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold.  
21 (original). The system according to claim 20 further comprising: an electronic data processor or steering gain module configured to control an actuator to decrease or decrement a next steering gain setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold.  
22 (original). The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or implement electric drive motor, or both to increase or increment a next ground speed setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold.  
22 (original). The system according to claim 20 further comprising: an electronic data processor or steering gain module configured to control an actuator to increase or increment a next steering gain setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold.  

23 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and prior to reaching a next transition region, an electronic data processor or a ground speed module configured to estimate a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
23 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and prior to reaching a next transition region, an electronic data processor or steering gain module configured to estimate a next steering gain setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
24 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and 6Application No. 16/946,837 at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, an vehicle actuator or an implement actuator, to increase or increment the next ground speed setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting. 
24 (original). The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle; 6Application No. 16/946,629 a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next steering gain setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.  

25 (original). The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, a vehicle actuator or an implement actuator, to decrease or decrement the ground speed setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface ground speed settings.
25 (original). The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated steering gain setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the steering gain setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface steering gain settings.



Claims 1-6, 10-18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10-18, and 20 of copending Application No. 16/946,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. In the table below, all similarities between claims of the pending application and the co-pending application are bolded.
Claims of Pending Application No.: 16/946,837 (claims filed 04/12/2022)
Claims of Co-Pending Application No.: 16/946,812 (claims filed 04/12/2022)
1 (currently amended). A method for estimating surface roughness of a ground for an off- road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.  
1 (currently amended). A method for estimating surface roughness of a ground for an off- road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle.  
2 (original). The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
2 (original). The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
3 (original). The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
3 (original). The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
4 (original). The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
4 (original). The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
5 (original). The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.  
5 (original). The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle.  
6 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and 2Application No. 16/946,837 estimating a vehicle ground speed setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones. 
6 (original). The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and 2Application No. 16/946,812 estimating a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.  
10 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and prior to reaching a next transition region, estimating a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
10 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and prior to reaching a next transition region, estimating a next down-force setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region.  
11 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to increase or increment the next ground speed setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.  
11 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; 3Application No. 16/946,812 estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to increase or increment the next down-force setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting.  

12 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones; and at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to decrease or decrement the ground speed setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different ground speed settings that the vehicle, or its implement, is exiting.  
12 (original). The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle; estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated down-force setting zones; and at the entrance point or beginning of the next transition region, controlling an actuator to decrease or decrement the down-force setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different surface down-force settings that the vehicle, or its implement, is exiting.
13 (currently amended). A system for estimating surface roughness of a ground for an off- road vehicle to control ground speed, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.  
13 (currently amended). A system for estimating surface roughness of a ground for an off- road vehicle to control an implement, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a first sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a second sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle.  
14 (original). The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data; 4Application No. 16/946,837 an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
14 (original). The system according to claim 13 wherein; the first sensor configured to detect a pitch angle as the detected pitch data; an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time.  
15 (original). The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
15 (original). The system according to claim 13 wherein: the second sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time.  
16 (original). The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
16 (original). The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals.  
17 (original). The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.  
17 (original). The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle.  
18 (original). The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a ground speed module configured to estimate a ground speed setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones.  
18 (original). The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges; and a down-force pressure estimator configured to estimate a down-force setting for the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones.  

20 (original). The system according to claim 19 further comprising: the ground speed module or the electronic data processor configured to control a vehicle propulsion system, or an implement electric drive motor, or both, to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  
20 (original). The system according to claim 19 further comprising: an implement control module or actuator controller configured to control an actuator to adjust the estimated down-force setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method for estimating surface roughness of a ground for an off- road vehicle to control an implement, the method comprising: detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; displaying the surface roughness index to a user or operator of the off-road vehicle. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and displaying the surface roughness index to a user or operator of the off-road vehicle. That is, other than reciting detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and displaying the surface roughness index to a user or operator of the off-road vehicle, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, create a method for estimating surface roughness and can determine a surface roughness index based on detecting motion, pitch, and roll information of a vehicle.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; and displaying the surface roughness index to a user or operator of the off-road vehicle. The detecting steps and display step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional detecting steps and display step are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 2, 3, and 10 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite deriving steps and estimating steps which can reasonably be performed in the human mind. The recited detecting steps and collecting image data step are recited at a high level of generality, and amount to mere data gathering, which are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claims 4 and 6 recite limitations that are no more than the abstract idea recited in claim 1. These claims recite estimating and determining steps which can reasonably be performed in the human mind. Thus, these claims contain ineligible subject matter.
Claim 5 recites limitations that are no more than the abstract idea recited in claim 1. This claim recites generating a graphical display at a high level of generality, and amounts to mere data gathering, which is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.
Claims 7-9 and 11-12 contain limitations that incorporate the abstract idea into a practical application. Thus, these claims contain eligible subject matter.

Claim 13 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A system for estimating surface roughness of a ground for an off- road vehicle to control ground speed, the system comprising: a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval; and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator, and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle. That is, other than reciting a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator, and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, create a system for estimating surface roughness of the ground, and can determine the surface roughness index based on motion, pitch, and roll information from a vehicle.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle; a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration; a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration; a surface roughness index estimator, and a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle. The motion sensor, pitch sensor, roll sensor, surface roughness index estimator, and user interface are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The detecting motion data, detecting pitch data, detecting roll data, and displaying the surface roughness index steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, and with consideration of the above claim interpretations, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of a motion sensor, pitch sensor, roll sensor, surface roughness index estimator, and user interface are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional steps of detecting motion data, detecting pitch data, detecting roll data, and displaying the surface roughness index are mere data gathering and are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claims 14, 15, and 23 recite limitations that are no more than the abstract idea recited in claim 13. These claims recite deriving steps and estimation steps which can reasonably be performed in the human mind. These claims recite a pitch sensor, roll sensor, imaging system, visual surface roughness estimator, electronic data processor or a ground speed module at a high level of generality to generically link the abstract idea to a technological environment. These claims recite detecting pitch angle data, roll angle data, and collecting image data which are recited at a high level of generality, and amount to mere data gathering, which are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. Thus, these claims contain ineligible subject matter.
Claims 16, 18, and 19 recite limitations that are no more than the abstract idea recited in claim 1 and/or 13. These claims recite estimation steps and determining steps which can reasonably be performed in the human mind. These claims recite a surface roughness estimator, location-determining receiver, ground speed module, row units associated with the implement, and an electronic data processor at a high level of generality to generically link the abstract idea to a technological environment. Thus, these claims contain ineligible subject matter.
Claim 17 recites limitations that are no more than the abstract idea recited in claim 1 and/or 13. This claim recites an electronic data process that generates a display at a high level of generality to generically link the abstract idea to a technological environment. Thus, this claim contains ineligible subject matter.
Claims 20-22, and 24-25 contain limitations that incorporate the abstract idea into a practical application. Thus, these claims contain eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US 2019/0047573 A1, hereinafter referred to as Herrera) and further in view of Foster et al. (US 2016/0334798 A1, hereinafter referred to as Foster).
Regarding claim 1, Herrera teaches: A method for estimating surface roughness of a ground for an off- road vehicle to control an implement ([0002], method of estimating a surface roughness, and controlling a vehicle adapted for driving in an off-road environment), the method comprising: 
detecting motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle ([0077], the system receives inputs indicative of vehicle reference speed being a signal indicative of actual vehicle speed over ground; [0086], the sensor inputs are continuous (i.e. sampling period); [0091], the nature of the terrain over which the vehicle is traveling is used to determine a change in vehicle speed);
detecting pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration ([0062], a second measure provides pitch acceleration; [0063], accelerometers are used to determine pitch data; [0086], the sensor inputs are continuous); 
detecting roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration ([0062], a measure provides roll acceleration; [0063], accelerometers are used to determine roll data; [0086], the sensor inputs are continuous); and 
determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval ([0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed).
However, Herrera does not explicitly teach displaying the surface roughness index to a user or operator of the off-road vehicle. Herrera does teach a visual display by means of which information and guidance can be provided to the user about the status of the control system (Herrera, [0076]).
Foster teaches displaying the surface roughness index to a user or operator of the off-road vehicle ([0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area (i.e. displays the surface roughness index to the user); see also Fig. 3).
Herrera and Foster are analogous art to the claimed invention since they are from the similar field of vehicle controls based on roughness of terrain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Herrera with the roughness information display of Foster to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle.
The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing mechanical failures and safety issues from incorrect vehicle control.

Regarding claim 2, Herrera-Foster further teach: The method according to claim 1 wherein the detecting pitch data comprises detecting the pitch angle and deriving the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (Herrera, [0062], a second measure provides pitch acceleration i.e. changes in the angular velocity of the vehicle about the x-axis; [0063], accelerometers are used to determine pitch data; [0086], the sensor inputs are continuous).

Regarding claim 3, Herrera-Foster further teach: The method according to claim 1 wherein the detecting roll data comprises detecting the roll angle and deriving the roll angle acceleration from a derivative of the detected roll angle with respect to time (Herrera, [0062], a measure provides roll acceleration i.e. changes in the angular velocity about the z-axis; [0063], accelerometers are used to determine roll data; [0086], the sensor inputs are continuous).

Regarding claim 4, Herrera-Foster further teach: The method according to claim 1 further comprising: estimating zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0086], the sensor inputs are continuous; Foster, Fig. 3, shows a heat map of roughness severity near the vehicle; the darker sections are bumps with higher severity, and the lighter sections are bumps with lower severity; [0026], the vehicle may make several passes across the terrain to gain roughness data). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 5, Herrera-Foster further teach: The method according to claim 4 further comprising: generating a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and displaying the graphical display to a user or operator of the vehicle (Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area (i.e. displays the surface roughness index to the user); Fig. 3, shows a heat map of roughness severity near the vehicle; the darker sections are bumps with higher severity, and the lighter sections are bumps with lower severity).

Regarding claim 6, Herrera-Foster further teach: The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (Herrera, [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
2Application No. 16/946,837estimating a vehicle ground speed setting for the vehicle consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 7, Herrera-Foster further teach: The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (Herrera, [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
controlling a propulsion system or an actuator of the vehicle, or its implement, or both to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 8, Herrera-Foster further teach: The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (Herrera, [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
controlling a propulsion system or an actuator to decrease or decrement a present ground speed setting for a present zone with a present surface roughness index range that is greater than a previous range of a previous zone (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 9, Herrera-Foster further teach: The method according to claim 4 further comprising: determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (Herrera, [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
controlling a propulsion system or an actuator to increase or increment the present ground speed setting for a present zone with a present surface roughness index range that is lesser than a previous range of a previous zone (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 10, Herrera-Foster further teach: The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and
prior to reaching a next transition region, estimating a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 11, Herrera-Foster further teach: The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to increase or increment the next ground speed setting for one or more primary corresponding zones with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.  

Regarding claim 12, Herrera-Foster further teach: The method according to claim 1 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
at the entrance point or beginning of the next transition region, controlling a propulsion system or an actuator to decrease or decrement the ground speed setting for one or more secondary corresponding zones with a surface roughness index range that is less than a limit of the previous zone threshold to transition between the different ground speed settings that the vehicle, or its implement, is exiting (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.  

Regarding claim 13, Herrera teaches: A system for estimating surface roughness of a ground for an off- road vehicle to control ground speed, the system comprising ([0002], method of estimating a surface roughness, and controlling a vehicle adapted for driving in an off-road environment): 
a motion sensor configured to detect motion data of an off-road vehicle traversing a field or work site during a sampling interval, the motion data comprising ground speed of the off-road vehicle ([0077], the system receives inputs indicative of vehicle reference speed being a signal indicative of actual vehicle speed over ground; [0086], the sensor inputs are continuous (i.e. sampling period); [0091], the nature of the terrain over which the vehicle is traveling is used to determine a change in vehicle speed); 
a pitch sensor configured to detect pitch data of the off-road vehicle for the sampling interval to obtain a pitch acceleration ([0062], a second measure provides pitch acceleration; [0063], accelerometers are used to determine pitch data; [0086], the sensor inputs are continuous); 
a roll sensor configured to detect roll data of the off-road vehicle for the sampling interval to obtain a roll acceleration ([0062], a measure provides roll acceleration; [0063], accelerometers are used to determine roll data; [0086], the sensor inputs are continuous); 
a surface roughness index estimator for determining a surface roughness index based on the detected motion data, pitch data and roll data for the sampling interval ([0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed).
However, Herrera does not explicitly teach a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle. Herrera does teach a visual display by means of which information and guidance can be provided to the user about the status of the control system (Herrera, [0076]).
Foster teaches a user interface configured to display the surface roughness index to a user or operator of the off-road vehicle ([0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area (i.e. displays the surface roughness index to the user); see also Fig. 3).
Herrera and Foster are analogous art to the claimed invention since they are from the similar field of vehicle controls based on roughness of terrain. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Herrera with the roughness information display of Foster to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle.
The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing mechanical failures and safety issues from incorrect vehicle control.

Regarding claim 14, Herrera-Foster further teach: The system according to claim 13 wherein; the pitch sensor configured to detect a pitch angle as the detected pitch data;4Application No. 16/946,837 an electronic data processor configured to derive the pitch angle acceleration from a derivative of the detected pitch angle with respect to time (Herrera, [0062], a second measure provides pitch acceleration i.e. changes in the angular velocity of the vehicle about the x-axis; [0063], accelerometers are used to determine pitch data; [0086], the sensor inputs are continuous).  

Regarding claim 15, Herrera-Foster further teach: The system according to claim 13 wherein: the roll sensor configured to detect roll angle data as the detected roll data; an electronic data processor configured to derive the roll angle acceleration from a derivative of the detected roll angle with respect to time (Herrera, [0062], a measure provides roll acceleration i.e. changes in the angular velocity about the z-axis; [0063], accelerometers are used to determine roll data; [0086], the sensor inputs are continuous).  

Regarding claim 16, Herrera-Foster further teach: The system according to claim 1 further comprising: a surface roughness estimator configured to estimate zones with corresponding surface roughness index ranges within a field or work site based on the determined surface roughness index as a vehicle traverses or traversed the field or work site over multiple sampling intervals (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0086], the sensor inputs are continuous; Foster, Fig. 3, shows a heat map of roughness severity near the vehicle; the darker sections are bumps with higher severity, and the lighter sections are bumps with lower severity; [0026], the vehicle may make several passes across the terrain to gain roughness data). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing system failures and safety issues from incorrect vehicle control. 

Regarding claim 17, Herrera-Foster further teach: The system according to claim 16 further comprising: an electronic data processor configured to generate a graphical display that illustrates the estimated zones of corresponding surface roughness or index ranges within the field or work site; and an end user interface for displaying the graphical display to a user or operator of the vehicle (Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area (i.e. displays the surface roughness index to the user); Fig. 3, shows a heat map of roughness severity near the vehicle; the darker sections are bumps with higher severity, and the lighter sections are bumps with lower severity).  

Regarding claim 18, Herrera-Foster further teach: The system according to claim 16 further comprising: a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges (Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area (i.e. displays the surface roughness index to the user); Fig. 3, shows a heat map of roughness severity near the vehicle; the darker sections are bumps with higher severity, and the lighter sections are bumps with lower severity); and 
a ground speed module configured to estimate a ground speed setting for the vehicle, the implement, or both, consistent with alignment and/or overlap of the determined position of the vehicle, the implement, or both, and the estimated zones (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user of the vehicle in order to have a more effective vehicle control system that can better show the user where to increase or decrease speed of the vehicle based on the surface roughness of the terrain, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 19, Herrera-Foster further teach: The system according to claim 16 further comprising: a plurality of row units associated with the implement (Foster, Figs. 1-3, show a plurality of row units associated with the implement; see also [0023]); 
a location-determining receiver for determining a position of a vehicle, or its implement, in the field or in the work site with respect to the estimated zones of different corresponding surface roughness index ranges(Herrera, [0092], surface roughness index is determined based on signals indicative of longitudinal, vertical, and lateral acceleration with roll rate and pitch rate data; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
a ground speed module or an electronic data processor configured to estimate a ground speed settings associated with the implement consistent with alignment and/or overlap of the determined position of the implement and the estimated zones (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 20, Herrera-Foster further teach: The system according to claim 19 further comprising: the ground speed module or the electronic data processor configured to control a vehicle propulsion system, or an implement electric drive motor, or both, to adjust the estimated ground speed setting for corresponding zones with a surface roughness index ranges for transitions or changes between different zone limits or zone thresholds (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 21, Herrera-Foster further teach: The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or the implement electric drive motor, or both, to decrease or decrement a next ground speed setting for a corresponding zone with surface roughness index range that is greater than a limit of a previous zone threshold (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 22, Herrera-Foster further teach: The system according to claim 20 further comprising: the ground speed module or the electronic data processor configured to control the vehicle propulsion system, or implement electric drive motor, or both to increase or increment a next ground speed setting for a corresponding zone with surface roughness index range that is less than a limit of a previous zone threshold (Herrera, [0089], the vehicle controller evaluates the various sensor inputs to determine the different terrain modes for the vehicle (e.g. mud and ruts, sand, grass/gravel/snow); [0093], the values of vertical and lateral acceleration associated with travel over uneven terrain typically increase with increasing vehicle speed and the roughness parameter is modified on the basis of vehicle speed; [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; [0082], an actuator of the vehicle is used to control the required vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.

Regarding claim 23, Herrera-Foster further teach: The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
prior to reaching a next transition region, an electronic data processor or a ground speed module configured to estimate a next ground speed setting for the implement consistent with alignment and/or overlap of the determined position, the estimated zones and the established transition region (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.  

Regarding claim 24, Herrera-Foster further teach: The system according to claim 13 further comprising: an imaging system for collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
a visual surface roughness estimator configured to estimate a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 6Application No. 16/946,837
at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, an vehicle actuator or an implement actuator, to increase or increment the next ground speed setting for a corresponding primary zone with a surface roughness index range that is less than a limit of a previous zone threshold that the vehicle, or its implement, is exiting (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.  

Regarding claim 25, Herrera-Foster further teach: The system according to claim 13 further comprising: collecting image data of the field or work site in a forward field of view of the vehicle (Foster, [0021], the map may be represented by any suitable visualization, such as a 2D map, a heat map, a 3D model, and so forth; Fig. 4, shows image data of the field in a forward field of view of the vehicle); 
estimating a visual surface roughness index for the collected image data within the field of view to establish a transition between different estimated ground speed setting zones (Herrera, [0092], surface roughness index is determined; Foster, [0056], the user interface includes a display configured to present information to the operator such as one or more visualizations (e.g. maps and 3D model) which may indicate whether the vehicle is in an area including rough terrain, is approaching an area with rough terrain, or is outside the rough area; see also Fig. 3); and 
at the entrance point or beginning of the next transition region, a ground speed module or an electronic data processor configured to control an actuator, a vehicle actuator or an implement actuator, to decrease or decrement the ground speed setting for a secondary corresponding zone with a surface roughness index range that is greater than a limit of a previous zone threshold that the vehicle, or its implement, is exiting to transition between different surface ground speed settings (Herrera, [0091], the nature of the terrain (surface roughness) may be used to determine an appropriate increase or decrease in vehicle speed; Foster, [0026], the amount of velocity reduction is based on proximity of the vehicle to the bump location, severity of the bump, and current vehicle velocity; for example, the velocity of the vehicle may be slightly reduced if approached a small bump or the velocity may be significantly reduced if approaching a large bump; [0027], once the vehicle leaves the area or has gained distance from the rut, the velocity of the vehicle may be increased back to normal operating velocity). The motivation for modification would have been to create a vehicle system for estimating surface roughness of a ground that displays the surface roughness index to a user and controls the speed of the vehicle in order to have a more effective vehicle control system that can better control the vehicle and communicate with the user, thus reducing system failures and safety issues from incorrect vehicle control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fairgrieve et al. (US 2016/0031444 A1): Fairgrieve teaches reducing the maximum control speed of a vehicle based on the kind of terrain across which the vehicle is traveling. A driver may select a speed control speed lower than the permitted maximum.
Madsen et al. (US 2019/0129435 A1): Madsen teaches generating and using 3D terrain maps for vehicular control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664